DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 27 December 2021.
Claim 1 is currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the examiner. 
Response to Remarks
The arguments in response to the claim(s) rejection under 35 U.S.C § 112(b) have been fully considered and in combination with the amendments are not found persuasive. The Applicant’s remarks pertaining to “intended use” are not pertinent, since the Office’s position did not cite “intended use” as a reason for the claim lacking clarity. The Examiner notes the Applicant’s arguments failed to address the Office’s original position in the Non-Final Office Action. Further, the Applicant’s amendments failed integrate the Examiner’s suggestions from the Non-Final Office action, or a similar rendering thereof, and thus failed to address the indefiniteness issue of an apparatus claim reciting a limitation that would require a method step to be performed (i.e. the fan must be in operation for the limitation to be achieved). Further, the Applicant’s additional amendment of “each chord length of the plurality of blades is adjusted 
The arguments in response to the claims rejection under 35 U.S.C § 102(a)(1) and/or (a)(2) have been fully considered and in combination with the amendments are not found persuasive for the following reasons. Regarding the Applicant’s remarks pertaining to the limitation, “each chord length of the plurality of blades is adjusted such that a relational formula of V1≤V2×2.0 is satisfied.” The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. In this instance the claim both fails to recite a condition precedent that is met/required to achieve the claimed velocities (i.e. the claim fails to state that the fan must be in operation to achieve the claimed velocities), and fails to recite how the chord length is adjusted, (i.e. the claim fails to recite any particular structure which achieves the claimed formula).  Thus, the limitation that refers to adjusting the chord length of the blades cannot be interpreted to further limit the claim with any structure. (see MPEP 2111.04) As such, the Applicant’s argument that Havel does not teach the claimed limitations is not found persuasive. The Applicant is encouraged to recite structural differences between the Instant Application and the prior art of record in the claim(s) which are present to obviate the Havel reference. For example, the shape of the Havel blade appears to become narrower from the root to the tip, while the Instant Application blade appears to become wider from the root to the tip. 
A new grounds for rejection is included in this Office Action, necessitated by amendment.

Drawings

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1:
The Examiner notes: with respect to the written description requirement, the specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention comprising “wherein the propeller fan is configured such that when a wind speed at the outer peripheral portion is V1 and a wind speed at the inner peripheral portion is V2, each chord length of the plurality of blades is adjusted such that a relational formula of V1≤V2 x 2.0 is satisfied.” 
As best understood by the Examiner, according to paragraph [0029] while the disclosure states: 
“the chord length (length of a straight line connecting "one end and the other end of the blade element in the longitudinal direction of the cross section") of the blade elements 12A-11 and 12A-12 (12B-11 and 12B-12) 
the disclosure fails to describe at least one embodiment of how the chord length is adjusted to achieve the wind speed formula of V1≤V2 x 2.0, and an infinite number possible selections exist for velocities V1 and V2 at the inner and outer peripheral portions that still fall within the claimed limitation of, “ratio r/R in which a radius r which is a distance from the central axis to a boundary between the inner peripheral portion and the outer peripheral portion and a radius R which is a distance from the central axis to the outer edge of the blade is 0.4 or less.” However, the Applicant is not in possession of an infinite number of possible combinations of selecting the inner and outer peripheral blade portions which would or variants of chord length which would satisfy the relational formula V1≤V2 x 2.0, and has failed to recite at least one. 
As such, the written description fails to describe how "each chord length of the plurality of blades is adjusted such that a relational formula of V1≤V2 x 2.0 is satisfied," that is sought to be patented in such a way as to demonstrate the applicant was in possession of the invention that is claimed at the time of filing, and therefore the disclosure fails to meet the "written description" requirement. (See MPEP 2163)The Examiner further notes that the drawings do not show how each chord length is adjusted to achieve the claimed relational velocity formula in such a way that would obviate the deficiencies of the disclosure mentioned above (also see the drawing objection above).

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1:
The claim language "wherein the propeller fan is configured such that when a wind speed at the outer peripheral portion is V1 and a wind speed at the inner peripheral portion is V2, a relational formula of V1≤V2×2.0 is established" renders the claim indefinite. The Examiner notes a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. (See MPEP 2173.05(p)) In this instance, the metes and bounds are not clear to one of ordinary skill in the art because the claim limitation recited in quotations above is not directed to a fan blade (apparatus), rather the cited limitation is directed to a method of using a fan blade, which is implied by the term "wind speed" since a fan blade must be in use (i.e. in operation, a condition precedent must be met in order for the claim limitation to be possible) to achieve a "wind speed". Further, the relational formula is directed to an intended use of the product which is outside of the scope of the claimed device. For example whether these conditions are met would depend on whether the fan is on/off, ambient wind conditions and ducting. As such it is in operation …”
Further Regarding Claim 1: 
The claim language "each chord length of the plurality of blades is adjusted such that a relational formula of V1≤V2×2.0 is satisfied" renders the claim indefinite because it is not clear what, if any, structures are required to perform the function of achieving the relational formula when the fan blade is in use. While paragraph [0029] of the disclosure essentially contains the claimed language, the disclosure fails to recite any structure which performs the claimed relational formula. As such, the metes and bounds of the claim are not clear to one of ordinary skill in the art because it is not clear what structure achieves the relational formula of V1≤V2×2.0.

Any and all claims rejected above under 112(b) / 112 2nd paragraph, if rejected with art below under 35 USC § 102 and/or 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havel et al (US 7014425 B2), hereafter referred to as Havel.
Regarding Claim 1, Havel discloses the following:
 A propeller fan (10) comprising:
a hub (14) that has a side surface around a central axis; and
a plurality of blades (12) that are provided on the side surface of the hub (14), wherein
a blade (12) of the plurality of blades (12) includes an inner peripheral portion that is located on a side of a base connected to the hub (14) of the blade (12), and an outer peripheral portion that is located on a side of an outer edge of the blade (12),
the outer peripheral portion is formed as one blade (12) surface,
the inner peripheral portion includes a plurality of blade elements (12a, 12b) arranged at a predetermined interval,
a ratio r/R in which a radius r which is a distance from the central axis to a boundary between the inner peripheral portion and the outer peripheral portion and a radius R which is a distance from the central axis to the outer edge of the blade (12) is 0.4 or less (Havel teaches an anticipatory overlapping range of 0.24 < r/R < 0.7; see Col. 2, lines 44-48), and
wherein the propeller fan is configured such that when a wind speed at the outer peripheral portion is V1 and a wind speed at the inner peripheral portion is V2, each chord length of the plurality of blades is adjusted such that a relational formula of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745